In an action by former tenants against the corporation which owned the building, and another, to recover damages for wrongful eviction from commercial space pursuant to section 8 of the Commercial Rent Law (L. 1945, ch. 3, as amd.), the appeal is from so much of a judgment entered after trial by the court without a jury as is in favor of the former tenants against the corporation. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ. [12 Misc 2d 578.]